Order entered October 7, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01145-CV

       IN RE: FREEPORT WATERFRONT PROPERTIES, L.P., ET AL, Relators

                  Original Proceeding from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-03983

                                             ORDER
       Before the Court is relators’ September 27, 2016 Petition for Writ of Mandamus. The

Court requests that the Real Parties in Interest and Respondent file their responses to the petition,

if any, on or before October 21, 2016.


                                                       /s/    LANA MYERS
                                                              JUSTICE